                                                


EXHIBIT 10.9


AMENDMENT NO. 1 TO CREDIT AGREEMENT
This Amendment No. 1 to Credit Agreement, dated as of August 28, 2015 (this
“Amendment”) is entered into by and among Deckers Outdoor Corporation (the
“Company”) and JPMorgan Chase Bank, N.A., as Administrative Agent with reference
to the Second Amended and Restated Credit Agreement, dated as of November 13,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing prior to the date hereof, the “Credit Agreement”), among the Company,
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent. Capitalized terms used in
this Amendment and not otherwise defined herein are used with the meanings set
forth for those terms in the Credit Agreement.
WHEREAS, the Company and certain Subsidiaries of the Company have delivered
Elections to Participate in accordance with Section 2.21 of the Credit Agreement
and, in connection therewith, the Company and the Administrative Agent have
agreed to amend the Credit Agreement as set forth herein in order to make
certain necessary and/or desirable technical changes to the Agreement relating
from the jurisdiction of, or laws applicable to, the Designated Borrowers.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as follows:
a.    Section 1.01 of the Credit Agreement is hereby amended by removing the
word “and” at the end of clause (i) of the definition of “Permitted
Encumbrances”, by adding the word “and at the end of clause (j) of the
definition of “Permitted Encumbrances” and by adding a new clause (k) to the
definition of “Permitted Encumbrances” thereto as follows:
(k)    any security interest or set-off arising under Clause 24 or 25 of the
general banking conditions (algemene bankvoorwaarden) of any member of the Dutch
Bankers' Association (Nederlandse Vereniging van Banken) or any foreign
equivalent thereof;”


b.    Section 3.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“SECTION 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940 and, in the case of a UK Borrower, is not required to be authorized to
carry on any registered activity under the Financial Services and Markets Act of
2000 (UK).”
c.    Clause (h) of Article VII of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed or, in the case of a UK Borrower, any corporate action, legal
proceedings or other procedure or step is taken, seeking (i) liquidation,
reorganization, administration or


1

--------------------------------------------------------------------------------

                                                


other relief in respect of any Borrower or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, administrative
receiver, compulsory manager, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days (or, in the case of a UK
Borrower, 28 days) or an order or decree approving or ordering any of the
foregoing shall be entered;”
d.    Section 6.01 of the Credit Agreement is hereby amended by removing the
word “and” at the end of clause (o) thereof, by deleting the period and adding
the word “; and” at the end of clause (p) thereof and by adding a new clause (q)
thereto as follows:
“(q)     any Indebtedness incurred by Deckers Benelux B.V. arising as a
            result of a fiscal unity (fiscale eenheid).”
e.    Clause (i) of Article VII of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(i)    any Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Article,
(iii) apply for or consent to the appointment of a receiver, administrative
receiver, compulsory manager, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) in the case of a UK
Borrower, be subject to a moratorium, or (vii) take any action for the purpose
of effecting any of the foregoing;”
f.    Section 9.04(b)(ii) of the Credit Agreement is hereby amended by removing
the word “and” at the end of clause (C) thereof, by deleting the period and
adding the word “; and” at the end of clause (D) thereof and by adding a new
clause (E) thereto as follows:
“(E)     an assignment may, with respect to a Borrower incorporated in the
Netherlands, only be made to a person who is a Professional Lender. For the
purpose of this paragraph (E), “Professional Lender” means any person who does
not form part of the public within the meaning of the Capital Requirements
Regulation (EU) No. 575/2013.”
2.    Conditions Precedent. This Amendment shall become effective on the date
(the “Amendment Effective Date” that the Administrative Agent shall have
received each of the following:
a.     counterparts of this Amendment duly executed by each Borrower and the
Administrative Agent; and
b.    all fees required to be paid to the Administrative Agent or any Lender and
all expenses for which reasonably detailed invoices have been presented on or
before the Amendment Effective Date shall have been paid.
3.    Representations and Warranties. Each Borrower represents and warrants to
the Administrative Agent and the Lenders that (a) the representations and
warranties contained in Article III of the Credit


2

--------------------------------------------------------------------------------

                                                


Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof (other than (i) such representations as
are made as of a specific earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier date
and (ii) such representations that are qualified by materiality or as to
Material Adverse Effect in the text thereof, in which case such representations
and warranties are true and correct in all respects), and (b) no Default now
exists.
4.    Confirmation. On and after the Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by the Amendment. In all other
respects, the terms of the Credit Agreement and the other Loan Documents are
hereby confirmed.
5.    Counterparts. This Amendment may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
6.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. In addition to and without
limitation of any of the foregoing, this Amendment shall be deemed to be a Loan
Document and shall otherwise be subject to all of the terms and conditions
contained in Sections 9.09 and 9.10 of the Credit Agreement, as amended by the
Amendment, mutatis mutandi.
[Remainder of page intentionally left blank.]




3

--------------------------------------------------------------------------------

                                                


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.
DECKERS OUTDOOR CORPORATION
By:/s/ Thomas A. George
Name: Thomas A. George
Title: Chief Financial Officer


DECKERS UK LIMITED
By: /s/ Alex Henderson
Name: Alex Henderson
Title: Director
DECKERS BENELUX B.V.
By:/s/ Alex Henderson
Name: Alex Henderson
Title: Director


DECKERS BENELUX B.V.
By:/s/ Rob van der Vis
Name: Rob van der Vis
Title:Director




DECKERS EUROPE LIMITED
By:/s/ Alex Henderson
Name: Alex Henderson
Title: Director




4

--------------------------------------------------------------------------------

                                                




ACKNOWLEDGED BY:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:/s/ Ling Li
Name: Ling Li
Title: Vice President


5